                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


EUGENE L. CHERRY,

                        Plaintiff,

                v.                                                        Case No. 18-C-1602
                                                                          Appeal No. 20-2688
JEAN LUTSEY, et al.,

                        Defendants.


                                                ORDER


        On September 1, 2020, the court issued an order denying the plaintiff’s motion for

summary judgment, granting the defendants’ motions for summary judgment, and dismissing the

case. Dkt. No. 98. The plaintiff filed a notice of appeal, Dkt. No. 104, and on September 24, 2020,

this court granted him leave to appeal without prepaying the entire appellate filing fee and assessed

an initial partial appellate filing fee of $1.72, Dkt. No. 111. The plaintiff now requests the initial

partial appellate filing fee be taken from his release account, citing insufficient funds to make the

payment. Dkt. No. 112. The court will grant the motion, in part.

        The language of 28 U.S.C. § 1915(b)(1) suggests that a prisoner’s release account may be

invaded to satisfy an initial partial payment if insufficient funds are available in his regular account.

Carter v. Bennett, 399 F. Supp. 2d 936, 936–37 (W.D. Wis. 2005). Accordingly, the court will

grant the plaintiff’s motion and direct the prison officials to pay the initial partial filing fee assessed

by the court out of the plaintiff’s release account, to the extent that funds in his regular account do

not cover the entire amount. Thereafter, however, all payments towards the balance of the

appellate filing fee must be made out of the plaintiff’s regular account.



         Case 1:18-cv-01602-WCG Filed 10/06/20 Page 1 of 2 Document 113
       The Clerk is directed to send a copy of this order to the officer in charge of the agency

where the plaintiff is held.

       SO ORDERED at Green Bay, Wisconsin this         6th    day of October, 2020.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                               2

         Case 1:18-cv-01602-WCG Filed 10/06/20 Page 2 of 2 Document 113
